        Case 2:17-cr-00661-DMG Document 1148 Filed 07/29/21 Page 1 of 1 Page ID #:24684




                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA

                                                                           CASE NUMBER
USA
                                                         PLAINTIFF(S)                          2:17-cr-00661-DMG
                                   v.

                                                                                        NOTICE OF CLERICAL ERROR
Julian Omidi, et al
                                                        DEFENDANT(S)


You are hereby notified that due to a clerical error           documents associated with the filing of the new action
    the following scanned document               docket entry have/has been corrected as indicated below.
Title of scanned document: MINUTES re: DEFENDANT OMIDI'S MOTION TO SUPPRESS EVIDENCE
Filed date:                July 28, 2021                Document Number(s): 1147
    Incorrect case number                                           was assigned to this       action      document
    Case number has been corrected. The correct case number is
    Incorrect judge's initials were indicated on this          action        document . The correct judge's initials are:
    Incorrect magistrate judge's initials were indicated on this               action      document . The correct magistrate judge's
     initials are:                                  .
    Case has been reassigned from              Judge       Magistrate Judge                                                        to
         Judge        Magistrate Judge                                              . The initials of the new judge(s) are:
    Case was assigned to             Western       Southern      Eastern division. Pursuant to General Order 21-01, the case
     has been reassigned to the          Western         Southern         Eastern division. The former case number
                                           has been reassigned to new case number                                             .
    Case title is corrected from                                                        to
    Document has been re-numbered as document number
    Incorrect         Filed Date        Date of Document       Date ENTERED on CM/ECF was stamped on the document.
     The correct date is                                              .
    Document is missing page number(s):
    To ensure proper routing of documents, all documents filed with the court must reflect the following case number
     and judge's initials:
    Other:     Due to clerical error, defendants 3) Surgery Center Management, LLC and 4) Mirali Zarrabi were omitted
               from the docket text.




                                                                            CLERK, U.S. DISTRICT COURT

Date:                July 29, 2021                                          By: A. Bandek
                                                                                Deputy Clerk


G-11 (03/21)                                             NOTICE OF CLERICAL ERROR
